Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
claim 1 line 1 delete “in” and replace with - -on - -
claim 9 line 1 delete “in” and replace with - -on - - 
claim 15 line 1 delete “in” and replace with - -on - - 

The following is an examiner’s statement of reasons for allowance: the examiner has amended the preamble of the independent claims in order for the preamble to agree with the body of the claim, the amended  specification and the applicants remarks. Moreover the examiner agrees with the applicant’s remarks “one of ordinary skill, considering the language of claim 15, would reasonably be led to believe that the backside metal could be on the first side”. Lastly, the prior art of record fails to teach or suggest  forming a plurality of die on a first side of a substrate; using a shadow mask, applying a mask layer over the second side of the substrate; forming a backside metal layer over the second side of the substrate; removing the mask layer; and singulating the plurality of die comprised in the substrate through removing substrate material in a die street (claims 1-8) forming a plurality of die on a first side of a substrate; using a shadow mask, applying a mask layer over the second side of the substrate; removing the shadow mask; forming a backside metal layer over the second side of the substrate; removing the mask layer; and singulating the plurality of die comprised in the substrate through removing substrate material in a die street using one of a laser beam or a saw blade (claims 9-14) forming a plurality of die on a first side of a substrate; using a shadow mask corresponding to die streets of the substrate, forming a mask layer over the die streets of the substrate; forming a backside metal layer; removing the mask layer from the die streets; singulating the plurality of die comprised in the substrate through removing substrate material in the die street using one of a laser beam or a saw blade (claims 15-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817